Patricia Ann Blackmon, Judge,
dissenting.
{¶ 23} I respectfully dissent from the majority opinion. I believe that this is an ideal case to explore what constitutes misrepresentation in a consumer-sales-practice case in light of Williams v. Spitzer Autoworld Canton, L.L.C., 122 Ohio St.3d 546, 2009-Ohio-3554, 913 N.E.2d 410. The majority opinion concludes that when the sales document shows that the vehicle is “used” and the consumer purchases the vehicle, the conversation regarding fraudulent misrepresentation ends. On the other hand, I believe that the consumer’s fraudulent-misrepresentation allegation begins the conversation and our role is to determine whether the quality of the evidence establishes fraud, mistake, or some other invalidating causes. The parol-evidence rule does not apply when the consumer alleges fraudulent misrepresentation, mistake, or some other invalidating causes.
{¶ 24} I admit that I strongly disagree with Williams v. Spitzer, however, it is the law. And the law of that case should stand simply for one proposition, which is that the parol-evidence rule applies to consumer-sales-practice-violation cases. I agree that the parol-evidence rule is a powerful knock-out punch. I agree that the writing controls and extrinsic evidence is inadmissible unless fraud, mistake, or some other invalidating cause has not been alleged. Here, the Olahs convinced the trial court that Ganley committed a mistake or a fraud. They came to Ganley with an advertisement to buy a new Aveo for $7,777. They gave the advertisement to the salesperson. They ended up with a “used” Aveo. This used Aveo reduced the warranty to two years as opposed to three years. In order to understand how they changed from a “new” to a “used” car, we must explore the extrinsic evidence. They claimed that they never varied regardless of the written documents.
*463{¶ 25} The Olahs also contradicted any notion that they had a change of heart. In fact, they believed that they were buying a new car with a three-year, 36,000-mile warranty. The trial court heard this and more. The evidence showed that the salesperson was new and the vehicle was located in the new-car showcase room; it was demonstrated to the Olahs that the car was new. Additionally, Ganley’s own Mr. Culp testified that he is the used-car manager and he would have received a commission if a used car had been sold. He did not receive a commission. Thus, the trial court could have concluded that no used car had been sold to the Olahs.
{¶ 26} I believe Ganley intended to sell the 2004 Aveo as new, knowing that, in fact, it was “used.” Ganley should not be able to avoid its misrepresentation, mistake, or other invalidating cause by taking cover under the umbrella of the parol-evidence rule and its own document, which it prepared. Ganley controls the document and Ganley never argued or produced evidence that the Olahs, who came for a new car with a three-year, 36,000-mile warranty, somehow changed their minds to a used one with a two-year warranty at a price of $9,400. Finally, the trial court did not believe Ganley that somehow the Olahs got a better deal. They already had a better deal from the advertisement that they had in their hands upon their arrival at Ganley. On that day, the salesperson was new, but not the car.
{¶ 27} Accordingly, when Williams is being used to shield an unlawful consumer sales practice, then the salesperson who controls the document should have the consumer initial the box marked “used” or present some evidence that shows that the consumer had a change of heart and decided to buy a “used” vehicle or agreed to a different warranty. Absent the initials of the consumer on or near the used-car description, the consumer should be allowed, in a consumer-sales-practice action, to introduce extrinsic evidence of fraud or mistake.
{¶ 28} Finally, Ganley never rebutted that the Olahs’ allegations were wrong or that they agreed to buy a “used” car; accordingly, I would affirm the trial court’s ruling.